



Exhibit 10.2


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”) is made as of
February 12, 2018 (the “Grant Date”), between Altisource Portfolio Solutions
S.A., a Luxembourg société anonyme (“Altisource” and, together with its
subsidiaries and affiliates, the “Company”), and [ ], an employee of the Company
(the “Employee”).


WHEREAS, the Company desires, by affording the Employee an opportunity to
purchase shares of its common stock, par value $1.00 per share (“Shares”), to
further the objectives of the Company’s 2009 Equity Incentive Plan (the “2009
Plan”).


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.
OPTION GRANT



The Company hereby grants to the Employee, pursuant to and subject to the 2009
Plan, the right and option to purchase from the Company a number of Shares equal
to the Target Amount (as defined in Exhibit A) for a purchase price of $24.82
per share (the “Strike Price”), on the terms and conditions set forth in this
Agreement (the “Options”).


2.
OPTION TERM



The term of the Options shall begin on the Grant Date and will continue for a
period of ten (10) years from the Grant Date, unless earlier terminated pursuant
to exercise, in accordance with Section 3 Subsection A(3) or as provided in
Section 5 below.


3.
VESTING OF OPTIONS



A.
Vesting Schedule



Subject to the provisions of Sections 5 and 6 below, the Options shall vest and
become exercisable in accordance with the following provisions:


(1)
Following the conclusion of the 2018 calendar year and prior to the first
anniversary of the Grant Date, the Compensation Committee of the Board of
Directors of Altisource shall confirm the extent to which the performance
measure described in Exhibit A (the “Performance Measure”) is satisfied. Based
upon the achievement against the Performance Measure, a percentage of the Target
Amount (between 0% and 200%) shall become vestable Options



Page 1 of 16



--------------------------------------------------------------------------------





(the “Stock Option Vestable Portion”) and shall vest in accordance with the
provisions of Section 3 Subsection A(2) below.


(2)
One-fourth (1/4) of the Stock Option Vestable Portion (if any, as determined
pursuant to the provisions of Exhibit A) shall vest on each of the first,
second, third and fourth anniversaries of the Grant Date.



(3)
All Options that do not constitute the Stock Option Vestable Portion shall be
forfeited and cancelled immediately upon confirmation by the Board of Directors
regarding the extent to which the Performance Measure is satisfied (if at all).



B.
General



The Employee shall have none of the rights of a shareholder with respect to any
of the Shares subject to the Options until such Shares shall be issued in the
Employee’s name or the name of the Employee’s designee following the exercise of
the Options.


4.
METHOD OF OPTION EXERCISE



A.
Subject to the terms and conditions of this Agreement, vested Options may be
exercised by written notice to the Company at its executive offices to the
attention of the Corporate Secretary of the Company (the “Notice”). The Notice
shall state the election to exercise vested Options, shall state the number of
Shares in respect of which it is being exercised (the “Purchased Shares”) and
shall be signed by the person or persons so exercising such Options. In no case
may vested Options be exercised as to less than fifty (50) Shares at any one
time (or the remaining Shares then purchasable under the vested Options, if less
than fifty (50) Shares) or for a fractional Share. Except as provided in Section
5 below, vested Options may not be exercised unless the Employee shall, at the
time of the exercise, be an employee of the Company and not under a notice of
resignation. During the Employee’s lifetime, only the Employee or the Employee’s
guardian or legal representative may exercise vested Options (in the case of the
Employee’s guardian or legal representative, such guardian or legal
representative, as applicable, will be considered to be the Employee for
purposes of exercising the Employee’s rights in this Section 4, Subsections A
and B).



B.
A Notice shall be accompanied by (1) a personal check or wire transfer payable
to the order of the Company for payment of the full purchase price of the
Purchased Shares, (2) delivery to the Company of the number of Shares duly
endorsed for transfer and owned by the Employee that have an aggregate Fair
Market Value equal to the aggregate purchase price of the Purchased Shares or
(3) payment therefor made in such other manner as may be acceptable to the
Company on such terms as may be determined by the Board of Directors. “Fair
Market Value” shall have the



Page 2 of 16



--------------------------------------------------------------------------------





meaning given to that term in the 2009 Plan. In addition to and at the time of
payment of the purchase price, the person exercising the vested Options shall
pay to the Company the full amount of any federal and state withholding or other
taxes applicable to the taxable income of such person resulting from such
exercise in cash unless the Board of Directors in its sole discretion shall
permit such taxes to be paid in Shares. Such payment may also be made in the
form of payroll withholding, at the election of the Employee, provided that the
required payroll withholding occurs within one pay period. The Company shall
issue the Purchased Shares as soon as practicable after receipt of the notice
and all required payments by the person or persons exercising the Options as
provided in Section 4, Subsection A above. Unless the person or persons
exercising the Options shall otherwise direct the Company in writing, such
Purchased Shares shall be registered in the name of the Employee and shall be
delivered as aforesaid to or upon the written order of the Employee.


C.
To the extent Options shall be exercised, pursuant to Section 5 hereof, by any
person or persons other than the Employee, such notice shall be accompanied by
appropriate proof of the derivative right of such person or persons to exercise
the Options.



D.
The date of exercise of an Option shall be the date on which the Notice, the
documents and all payments required under this Section 4 are received by or
arranged with the Corporate Secretary of the Company. If such Notice is received
after the market closes, the following trading day will be considered the date
of exercise. All Purchased Shares shall be fully paid and non-assessable.



E.
The Company may require the Employee to exercise the Options electronically
through the Solium Shareworks system or any other online system pursuant to the
procedures set forth therein as determined by the Company in its sole
discretion.



F.
The Company may amend the procedures set forth in this Section 4, Subsections A
through E in its sole discretion.



5.
TERMINATION OF OPTIONS



The Options may not be exercised to any extent after termination of the Options.
Options will terminate as set forth below in this Section 5:


A.
The Options shall terminate upon the exercise of such Options in the manner
provided in this Agreement and the 2009 Plan, whether or not the Purchased
Shares are ultimately delivered.



B.
Except as may otherwise be provided in Section 3 Subsection A(3) and this
Section 5, Subsections A and C for the earlier termination of the Options, the
Options and all rights and obligations thereunder shall expire ten (10) years
after the Grant Date.





Page 3 of 16



--------------------------------------------------------------------------------





C.
If, prior to exercise, expiration, forfeiture, surrender or cancellation of the
Options, the Employee’s employment terminates, the Options shall terminate in
accordance with the 2009 Plan except as follows:



(1)
by reason of termination of employment by the Company for Cause, then all
Options shall terminate on the date of termination of employment.



(2)
by reason of termination of employment by the Employee (other than by reason of
retirement), then all unvested Options shall terminate on the date Employee
provides notice of his or her resignation and all vested Options shall terminate
on the date that is six (6) months after the date of termination of employment.



(3)
by reason of termination of employment by the Company without Cause then:



(a)
if the date of such termination occurs after September 30, 2018 but before the
Stock Option Vestable Portion has been determined, the Options shall remain
outstanding and the Stock Option Vestable Portion (if any) shall be determined
pursuant to the provisions of Exhibit A, after which the Stock Option Vestable
Portion, if any, shall vest and shall become immediately exercisable in full on
the date of such determination and shall be exercisable for a period of six (6)
months following such vesting date; provided however that if Employee has been
employed with the Company for less than two (2) years at the time of
termination, then any unvested Options that are determined to be eligible to
vest within twelve (12) months of such termination shall vest in accordance with
the vesting schedule set forth in Section 3 Subsection A(2), and shall be
exercisable within six (6) months of such vesting date, and the remainder of the
Options shall be forfeited by the Employee as of the date the Stock Option
Vestable Portion has been determined. For the avoidance of doubt, all Options
other than the Stock Option Vestable Portion shall be forfeited and cancelled
immediately on the date of confirmation by the Board of Directors regarding the
extent to which the Performance Measure is satisfied. For the further avoidance
of doubt, no Options shall vest pursuant to this Section 5 Subsection C(3)(a)
prior to the first anniversary of the Grant Date.



(b)
if the date of such termination occurs after September 30, 2018 and after the
determination of the Stock Option Vestable Portion, the Stock Option Vestable
Portion, if any, shall vest and shall become immediately exercisable in full on
the date of such termination and shall be exercisable for a period of six (6)
months following such termination date; provided however that if Employee has
been



Page 4 of 16



--------------------------------------------------------------------------------





employed with the Company for less than two (2) years, then any unvested Options
that are scheduled to vest within twelve (12) months of such termination of
employment shall vest in accordance with the vesting schedule set forth in
Section 3 Subsection A(2), and shall be exercisable within six (6) months of
such vesting date, and the remainder of the Options shall be forfeited by the
Employee as of the date the Stock Option Vestable Portion has been determined.
Notwithstanding the foregoing, the Company will have the right in its sole
discretion to require the Employee to exercise all or part of any Options
retained pursuant to this paragraph at any time. For the avoidance of doubt, all
Options other than the Stock Option Vestable Portion shall be forfeited and
cancelled immediately on the date of confirmation by the Board of Directors
regarding the extent to which the Performance Measure is satisfied. For the
further avoidance of doubt, no Options shall vest pursuant to this Section 5
Subsection C(3)(b) prior to the first anniversary of the Grant Date.


(c)
if the date of such termination of employment occurs prior to September 30,
2018, then all Options shall terminate on the date of such termination without
Cause as applicable.



(4)
by reason of termination of employment by reason of retirement, Disability, or
death of the employee then:



(a)
if the date of such termination occurs after September 30, 2018 but before the
Stock Option Vestable Portion has been determined, the Options shall remain
outstanding and the Stock Option Vestable Portion (if any) shall be determined
pursuant to the provisions of Exhibit A after which the Stock Option Vestable
Portion, if any, shall vest in accordance with the vesting schedule set forth in
Section 3 Subsection A(2) and any vested Options shall terminate as follows: (i)
in the case of retirement or Disability, on the earlier of (x) five (5) years
after the date of the Employee’s retirement or Disability, as applicable or (y)
the end of the Option’s term and (ii) in the case of death, on the earlier of
(x) three (3) years after the date of the Employee’s death or (y) the end of the
Option’s term. Notwithstanding the foregoing, the Company will have the right in
its sole discretion to require the Employee to exercise all or part of any
Options retained pursuant to this paragraph at any time. For the avoidance of
doubt, all Options other than the Stock Option Vestable Portion shall be
forfeited and cancelled immediately on the date of confirmation by the Board of
Directors regarding the extent to which the Performance Measure is satisfied.
For the further avoidance of doubt, no Options shall vest pursuant to this
Section 5 Subsection C(4)(a) prior to the first anniversary of the Grant Date.



Page 5 of 16



--------------------------------------------------------------------------------







(b)
if the date of such termination occurs after September 30, 2018 and after the
determination of the Stock Option Vestable Portion, the Stock Option Vestable
Portion that has not yet vested shall vest and shall become immediately
exercisable in full on the date of such termination and any vested Options shall
terminate as follows: (i) in the case of retirement or Disability, on the
earlier of (x) five (5) years after the date of the Employee’s retirement or
Disability, as applicable or (y) the end of the Option’s term and (ii) in the
case of death, on the earlier of (x) three (3) years after the date of the
Employee’s death or (y) the end of the Option’s term. Notwithstanding the
foregoing, the Company will have the right in its sole discretion to require the
Employee to exercise all or part of any Options retained pursuant to this
paragraph at any time. For the avoidance of doubt, all Options other than the
Stock Option Vestable Portion shall be forfeited and cancelled immediately on
the date of confirmation by the Board of Directors regarding the extent to which
the Performance Measure is satisfied. For the further avoidance of doubt, no
Options shall vest pursuant to this Section 5 Subsection C(4)(b) prior to the
first anniversary of the Grant Date.



(c)
if the date of such termination of employment occurs prior to September 30,
2018, then all Options shall terminate on the date of such retirement,
Disability or death, as applicable.



(d)
The Employee’s right to retain any Options or right to accelerated vesting
following termination of employment under Section 5 Subsection C(4) is subject
in all cases to the requirement that the Employee has been employed with the
Company for a period of at least three (3) years in the case of retirement (and
has reached the minimum age for retirement set forth in the 2009 Plan) or two
(2) years in the case of Disability or death, unless otherwise determined by the
Company in its sole discretion.



D.
In no event shall this Section 5, Subsection C extend the life of the Options
beyond the Option term as set forth in Section 2 of this Agreement.



6.
CONDITIONS UPON TERMINATION OF EMPLOYMENT; CLAW-BACK POLICY



A.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall not: (i) within the territory where the Employee is
working or within which the Employee had responsibility at the time of
termination, perform, either directly or indirectly, on behalf of a competitor
the same or similar job duties



Page 6 of 16



--------------------------------------------------------------------------------





that Employee performed on behalf of the Company in the two (2) years prior to
departure, (ii) solicit, directly or indirectly, any employee of the Company to
leave the employ of the Company for employment, hire, or engagement as an
independent contractor elsewhere, (iii) solicit the sale of competitive goods or
services from any customer, supplier, licensee, or business relation of the
Company with which Employee had material contact (as that term is defined at
O.C.G.A. § 13-8-51(10)) or solicit the aforementioned categories of entities to
reduce their relationships with the Company, or (iv) share, reveal or utilize
any Confidential Information of the Company except as otherwise expressly
permitted in writing by Altisource.
B.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall be available at reasonable times for consultations
at the request of the Company’s management with respect to phases of the
business with which the Employee was actively connected during the Employee’s
employment, but such consultations shall not be required to be performed during
usual vacation periods or periods of illness or other incapacity or without
reasonable compensation and cost reimbursement.

C.
The Employee acknowledges that the Company would not have awarded the Options
granted to the Employee under this Agreement absent the Employee’s agreement to
be bound by the covenants made in this Section 6.

D.
In the event that the Employee fails to comply with any of the promises made in
this Section 6, then in addition to and not in limitation of any and all other
remedies available to the Company at law or in equity (a) the Options, to the
extent then unexercised, whether vested or unvested, will be immediately
forfeited and cancelled and (b) the Employee will be required to immediately
deliver to the Company an amount (in cash or in Shares) equal to the market
value (on the date of exercise) of any Shares acquired on exercise of the
Options less the exercise price paid for such Shares (the “Share Value”) to the
extent such Shares were acquired by the Employee upon exercise of the Options at
any time from 180 days prior to the earlier of (i) the date of termination of
employment or (ii) the date the Employee fails to comply with any promise made
in this Section 6, to 180 days after the date when the Company learns that the
Employee has not complied with any such promise. The Employee will deliver such
Share Value amount (either in cash or in Shares) to the Company on such terms
and conditions as may be required by the Company. The Company will be entitled
to enforce this repayment obligation by all legal means available, including,
without limitation, to set off the Share Value amount and any other damage
amount against any amount that might be owed to the Employee by the Company.

E.
The Employee further acknowledges that in the event that the covenants made in
this Section 6 are not fulfilled, the damage to the Company would be
irreparable. The Company, in addition to any other remedies available to it,
including, without limitation, the remedies set forth in Section 6, Subsection D
above, shall be entitled



Page 7 of 16



--------------------------------------------------------------------------------





to injunctive relief against the Employee’s breach or threatened breach of said
covenants.
F.
The Options shall be subject to any claw-back policy implemented by the Board of
Directors of the Company or any Successor Entity.



7.
CORPORATE TRANSACTIONS; CHANGE OF CONTROL/RESTRUCTURING EVENT; OTHER EVENTS



A.
Corporate Transactions



Except to the extent governed by Section 7, Subsections B and C below, if there
shall be any change in the Shares subject to the Options granted hereunder,
through merger, consolidation, reorganization, recapitalization, stock dividend,
extraordinary dividend, stock split, spin off of one or more subsidiaries or
other change in the corporate structure, appropriate adjustments shall be made
by the Board of Directors in its discretion in the aggregate number and kind of
Shares subject to the 2009 Plan and the number and kind of Shares and the price
per Share subject to the Options. Further, the Board of Directors shall have the
right to adjust the Performance Measure and defined levels of achievement as
appropriate to avoid inequitable dilution or enlargement of award values or
rights in connection with such a corporate transaction or restructuring. Without
limiting the generality of the foregoing, in the event of a restructuring or
transaction resulting in some or all of the Company’s Shares being convertible
into equity of a separate company, the Board of Directors shall have the
authority to replace Options with any one or more of the following: (1) adjusted
options of the Company; (2) adjusted options on the equity of the separate
company; and (3) a combination of adjusted options on the shares of both the
Company and the separate company, all as the Board of Directors sees as
equitable. In the event of any such option adjustment and/or conversion, the
Board of Directors shall attempt to reasonably approximate the aggregate value
of the Employee’s Options under this Agreement. For the avoidance of doubt, in
the event Employee remains employed with the separate company that results from
a restructuring or transaction covered by this Section 7, for purposes of this
Agreement, the Employee will be deemed to remain employed as if the Employee
continued employment with the Company such that the employment termination
provisions applicable to the Options shall not be invoked unless and until the
Employee’s employment with such separate company shall terminate.


B.
Change of Control/Restructuring Event



(1)
If a Change of Control/Restructuring Event occurs, the Board of Directors shall
have the right to make appropriate adjustments, including, without limiting the
generality of the foregoing (i) allow the Options to continue in full force and
effect in accordance with the terms hereof or (ii) issue an award of shares in
the Successor Entity as the Board of Directors deems equitable.



Page 8 of 16



--------------------------------------------------------------------------------







(2)
If the Options are to remain in place following such Change of
Control/Restructuring Event, appropriate adjustments (as the Board of Directors
sees as equitable) shall be made by the Board of Directors in its discretion in
the aggregate number and kind of Shares subject to the 2009 Plan and the number
and kind of Shares and the price per Share subject to the Options. Further, the
Board of Directors shall have the right to adjust the Performance Measure and
defined levels of achievement as appropriate to avoid inequitable dilution or
enlargement of award values or rights in connection with such Change of
Control/Restructuring Event. Without limiting the generality of the foregoing,
such discretions shall include the authority to replace Options with any one or
more of the following: (a) adjusted options of the Company; (b) adjusted options
on the equity of any Successor Entity surviving such Change of
Control/Restructuring event; and (c) a combination of adjusted options on the
shares of both the Company and the Successor Entity, all as the Board of
Directors sees as equitable. In the event of any option adjustment and/or
conversion referred to in this Section 7, Subsection B(2), the Board of
Directors shall attempt to reasonably approximate the aggregate value of the
Employee’s Options under this Agreement.



(3)
Notwithstanding any provision of Section 7 Subsection B(1) and B(2) to the
contrary, in the event a Change of Control/Restructuring Event occurs, if the
Options are not assumed or replaced by the acquiror/continuing entity on terms
deemed by the Compensation Committee to be appropriate, then the Compensation
Committee shall have the right to (i) provide for accelerated vesting and
settlement of the Options immediately prior to, and conditioned on consummation,
of the Change of Control/Restructuring Event or (ii) to the extent the Successor
Entity allows the Options to stay in place, to make appropriate adjustments to
avoid an expansion or reduction in the value of the award.



C.
Other Events



(1)
The 2009 Plan and Agreement and the Options granted hereunder shall not affect
the right of the Company to reclassify, recapitalize, issue equity or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, wind up or otherwise reorganize. The Board
of Directors shall have the discretion to make adjustments to the Options made
hereunder (including, without limitation, to the Performance Measure and defined
levels of achievement) to reflect any changes that the Board of Directors deems
appropriate as a result of any sale, an IPO, business combination, acquisition,
recapitalization, reclassification, merger, consolidation, reorganization, stock
dividend, stock split, spin off of one or more divisions or subsidiaries, a
“going private” transaction (which shall mean any transaction that results in
the occurrence of any of the following events: (a) Altisource’s common



Page 9 of 16



--------------------------------------------------------------------------------





stock is no longer listed on any national securities exchange or quoted on the
NASDAQ Global Select Market or other securities quotation system; (b) Altisource
is no longer subject to the reporting requirements of Section 13 or Section
15(d) of the Exchange Act; or (c) Altisource becomes subject to Rule 13e-3 under
the Exchange Act) or similar transaction affecting the Options. Upon the
occurrence of any such events, the Board of Directors may make appropriate
adjustments to the Options made hereunder (including, without limitation to the
Performance Measure and defined levels of achievement) to avoid inequitable
dilution or enlargement of award values or rights in connection with any such
event (as determined by the Board of Directors in its sole discretion based on
any facts and circumstances it considers relevant). For the avoidance of doubt,
the Options are subject to the dilutive impact of equity issuances (including an
IPO) or other costs of capital made in connection with acquisitions or capital
raises.


(2)
The Board of Directors may also specify any inclusion(s) or exclusion(s) for
charges related to any event(s) or occurrence(s) which the Board of Directors
determines should be included or excluded, as appropriate, for purposes of
measuring performance against the applicable Performance Measure and the
calculation methodology for such Performance Measure, which may include, but is
not limited to, acquisitions and dispositions, market changes, reserve
adjustments for litigation or regulatory/enforcement matters, litigation or
claim judgments or settlements. If the Board of Directors determines that a
change in the business, operations, corporate structure or capital structure of
the Company, or the manner in which it conducts its business, or other events or
circumstances, renders the previously established Performance Measure and
defined levels of achievement unsuitable, the Board of Directors may also, in
its discretion, modify such levels of achievement, in whole or in part, as the
Board of Directors deems appropriate.



8.
NON-TRANSFERABILITY OF OPTIONS



The Options shall not be transferable otherwise than by will or by the
applicable laws of descent and distribution. More particularly (but without
limiting the generality of the foregoing), the Options may not be assigned,
transferred (except as aforesaid), pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Options contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect.


9.
PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS



The Company shall at all times during the term of the Options reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement, shall pay all original issue and/or transfer
taxes with respect to the issue and/or transfer of Shares pursuant hereto


Page 10 of 16



--------------------------------------------------------------------------------





and all other fees and expenses necessarily incurred by the Company in
connection therewith and will from time to time use its best efforts to comply
with all laws and regulations which, in the opinion of counsel for the Company,
shall be applicable thereto.


The intent of the parties is that payments and benefits under this Agreement
comply with or otherwise be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder (the “Code”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted either to be exempt from or in compliance therewith. If any
provision of this Agreement (or any award of compensation or benefits provided
under this Agreement) would cause Employee to incur any additional tax or
interest under Section 409A of the Code, the Company may reform such provision
to comply with 409A.


10.
DEFINITIONS



A.
As used herein, the term “Board of Directors” shall mean the Board of Directors
or Compensation Committee of Altisource or any Successor Entity, as applicable,
and the term “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors of Altisource.

B.
As used herein, “Cause” means, as reasonably determined by the Board of
Directors (excluding the Employee, if he/she is then a member of the Board of
Directors) either (i) any willful or grossly negligent conduct (including but
not limited to fraud or embezzlement) committed by the Employee in connection
with the Employee’s employment by the Company which conduct in the reasonable
determination of the Board of Directors has had or will have a material
detrimental effect on the Company’s business or (ii) the Employee’s conviction
of, or entering into a plea of nolo contendere to, a felony involving fraud or
embezzlement or such other crime which may bring disrepute upon the Company,
whether or not committed in the course of the Employee’s employment with the
Company. For the avoidance of doubt, termination of employment as a result of a
business reorganization or reduction in force will be deemed termination without
Cause.

C.
As used herein, “Change of Control/Restructuring Date” means either the date (i)
which includes the “closing” of the transaction which makes a Change of
Control/Restructuring Event effective if the Change of Control/Restructuring
Event is made effective through a transaction which has a “closing” or (ii) a
Change of Control/Restructuring Event is reported in accordance with applicable
law as effective to the Securities and Exchange Commission if the Change of
Control/Restructuring Event is made effective other than through a transaction
which has a “closing.”

D.
As used herein, a “Change of Control/Restructuring Event” means (i) the
acquisition by any person or entity, or two or more persons and/or entities
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), of outstanding shares of voting stock of the Company at any time if after
giving effect to such



Page 11 of 16



--------------------------------------------------------------------------------





acquisition, and as a result of such acquisition, such person(s) or entity(ies)
own more than fifty percent (50%) of such outstanding voting stock, (ii) the
sale in one or more transactions of substantially all of the Company’s assets to
any person or entity, or two or more persons and/or entities acting in concert,
or (iii) the merger, consolidation or similar transaction resulting in a
reduction of the interest in the Company’s stock of the pre-transaction
stockholders to less than fifty percent (50%) of the post-transaction ownership.
E.
As used herein, “Confidential Information” means all information relating to
Company, including any of its subsidiaries, customers, vendors, and affiliates,
of any kind whatsoever; know-how; experience; expertise; business plans; ways of
doing business; business results or prospects; financial books, data and plans;
pricing; supplier information and agreements; investor or lender data and
information; business processes (whether or not the subject of a patent),
computer software and specifications therefore; leases; and any and all
agreements entered into by Company or its affiliates and any information
contained therein; database mining and marketing; customer relationship
management programs; any technical, operating, design, economic, client,
customer, consultant, consumer or collector related data and information,
marketing strategies or initiatives and plans which at the time or times
concerned is either capable of protection as a trade secret or is considered to
be of a confidential nature regardless of form. Confidential Information shall
not include: (i) information that is or becomes generally available to the
public other than as a result of a disclosure in breach of this Agreement, (ii)
information that was available on a non-confidential basis prior to the date
hereof or becomes available from a person other than the Company who was not
otherwise bound by confidentiality obligations to the Company and was not
otherwise prohibited from disclosing the information or (iii) Confidential
Information that is required by law to be disclosed, in which case, the Employee
will provide the Company with notice of such obligation immediately to allow the
Company to seek such intervention as it may deem appropriate to prevent such
disclosure including and not limited to initiating legal or administrative
proceedings prior to disclosure.

F.
As used herein, “Disability” means a physical or mental impairment which, as
reasonably determined by the Board of Directors, renders the Employee unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than one hundred and eighty (180) days in any twelve (12) month period,
unless a longer period is required by federal or state law, in which case that
longer period would apply.

G.
As used herein, the term “Successor Entity” means the person that is formed by,
replaces or otherwise survives the Company as a result of a transaction, series
of transaction or restructuring with the effect that the Company ceases to
exist.



Page 12 of 16



--------------------------------------------------------------------------------





H.
Capitalized terms used but not defined in this Agreement or in Exhibit A shall
have the meanings set forth in the 2009 Plan.



11.
AMENDMENT



In the event that the Board of Directors shall amend the 2009 Plan under the
provisions of Section 9 of the 2009 Plan and such amendment shall modify or
otherwise affect the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2009 Plan. The
Company shall notify the Employee in writing of any such amendment to the 2009
Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s Options under this Agreement may not be amended in a way that
materially diminishes the value of the Options without the Employee’s consent to
the amendment.


12.
CONSTRUCTION



In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Company may otherwise have
to terminate the employment of the Employee at any time.


If any provision of this Agreement is held to be unenforceable, then this
provision will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any particular provision thereof shall not affect the
other provisions hereof, and this Agreement shall be construed in all respects
as if such invalid or unenforceable provision had been omitted.


Except as otherwise required by applicable law, rule or regulation, the Board of
Directors shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Agreement (including, without
limitation, any determination with regard to Section 3, Section 5, Subsections D
and E, Section 6, Section 7 and Exhibit A, and its determinations shall be
final, binding and conclusive.


13.
ENTIRE AGREEMENT



This Agreement, together with the 2009 Plan, constitutes the entire agreement
between the Company and the Employee and supersedes all other discussions,
correspondence, representations, understandings and agreements between the
parties, with respect to the subject matter hereof.


14.
HEADINGS



The headings of the sections of this Agreement are inserted for convenience only
and shall not be deemed a part hereof.




Page 13 of 16



--------------------------------------------------------------------------------





15.
CONFIRMING INFORMATION



By accepting this Agreement, either through electronic means or by providing a
signed copy, the Employee (i) acknowledges and confirms that the Employee has
read and understood the 2009 Plan and the Agreement and (ii) acknowledges that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.


[SIGNATURE PAGE FOLLOWS]


















Page 14 of 16



--------------------------------------------------------------------------------











I hereby agree to and accept the terms of this Agreement.


Employee




_______________________________










 
 
 
Altisource Portfolio Solutions S.A.






By: ___________________________
Name:
Title:




 


Attested by: ____________________
Name:
Title:
 



















Page 15 of 16



--------------------------------------------------------------------------------







EXHIBIT A
TO
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(THE “AGREEMENT”)


Target Amount: [ ] Options


The Employee will have a vesting opportunity of up to two hundred percent (200%)
of the Target Amount ([ ] Options) pursuant to the provisions of this Exhibit A
and the terms of the Agreement.


The Performance Measure to be satisfied for purposes of Section 3 Subsection A
of the Agreement is adjusted diluted earnings per share (a non-GAAP measure)
(“Adjusted EPS”) achieved for 2018. Adjusted EPS will be calculated by dividing
net income (loss) attributable to the Company before intangible asset
amortization expense (net of tax), stock based compensation (net of tax) and any
gain (loss) on investment in equity securities (net of tax) by the weighted
average number of diluted shares. Adjusted EPS will also be subject to
adjustment pursuant to Section 7 of the Agreement.


The percentage of the Target Amount that will be eligible to vest will be
determined based on 2018 Adjusted EPS in accordance with the below table. If
2018 Adjusted EPS falls between the pre-determined levels shown in the table,
the percentage of the Target Amount that will form part of the Stock Option
Vestable Portion shall be determined using linear interpolation between such
pre-determined levels. For the avoidance of doubt, in no event shall the Stock
Option Vestable Portion exceed 200% of the Target Amount.


The number of Options that form part of the Stock Option Vestable Portion (i.e.,
the number of Options eligible to vest) will then be determined by multiplying
the applicable percentage by the Target Amount.


2018 Adjusted EPS
(in $)
Stock Option Vestable Portion
(% of Target Amount)
$1.97 or less
0%
$1.98 -$2.31
50% - 98.5%
$2.32
100%
$2.33 - $2.66
102.9% - 197.1%
$2.67 or greater
200%





Capitalized terms used but not defined in this Exhibit A shall have the meaning
ascribed to them in the Agreement.










Page 16 of 16

